Citation Nr: 1625807	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been obtained to reopen a claim of service connection for rheumatoid arthritis.

2. Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 top June 1985 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, reopened the previously denied claim for service connection for rheumatoid arthritis but denied it on the underlying merits.  Notwithstanding prior RO action, the petition to reopen is designated on the title page above given that reopening on appeal is reserved to the Board's discretion. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  In an unappealed May 1996 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for rheumatoid arthritis. 

2.  The additional evidence received since that last final decision relates was not previously submitted to agency decisionmakers, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for rheumatoid arthritis. 

3.  Rheumatoid arthritis was manifest to a compensable degree within one year of separation from his last period of active service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, which denied reopening the service connection claim for rheumatoid arthritis, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 5108, 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  New and material evidence has since been presented to reopen the claim of entitlement to service connection for rheumatoid arthritis.  38 U.S.C.A. § 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2015).

3.  The criteria for establishing service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for rheumatoid arthritis.  This award thus represents a complete grant of the benefits sought on appeal.  Accordingly, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).

II.  Analysis

The Veteran petitions to reopen the previously denied service connection claim for rheumatoid arthritis.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for rheumatoid arthritis in September 1993.  A December 1993 rating decision denied the claim, and a letter dated that same month notified the Veteran of the decision and of his appellate rights.  See 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the December 1993 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the December 1993 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a); 3.160(d); 20.1103 (2015).

He subsequently attempted to reopen this claim in March 1996, but in a May 1996 rating decision the RO denied his petition, determining there was not new and material evidence since the prior final and binding decision denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  A letter dated later that same month notified the Veteran of the decision and of his appellate rights.  See 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Moreover, new and material evidence was not received within one year of the May 1996 rating decision; rather, the evidence on which the reopening of this claim is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466; see also Evans, 9 Vet. App. at 282-3.  Accordingly, the May 1996 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a); 20.200, 20.302, 20.1103.

Here, new and material evidence has been received in the form of medical evidence reflecting an explicit diagnosis of rheumatoid arthritis.  See, e.g., December 2010 Gulf War Guidelines Examination Report (noting a primary diagnosis of rheumatoid arthritis).  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  

At the time of the May 1996 rating decision, the record did not contain a definitive diagnosis of rheumatoid arthritis.  This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for rheumatoid arthritis.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  See also 38 C.F.R. § 3.303 (2015) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection).  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim of entitlement to service connection for rheumatoid arthritis.

The Board further ascertains grounds for the grant of service connection for rheumatoid arthritis.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Here, as noted, the Veteran has a current diagnosis of rheumatoid arthritis.  See, e.g., December 2010 Gulf War Guidelines Examination Report.  His available service treatment records are silent for complaints of or treatment for rheumatoid arthritis.  Despite this, the Veteran has consistently asserted that he developed symptoms including joint pain, generalized aching, chronic fatigue, and stiff and swollen joints, within several months of his June 1991 discharge from his second period of active service, and that these symptoms have since been attributed by medical professionals to his rheumatoid arthritis.  See, e.g., November 1993 Letter ("I have had symptoms of arthritis.  Stiff and aching joints.  Chronic fatigue."); April 1996 General Medical Examination Report (noting the Veteran's complaints of intermittent "[g]eneralized stiffness and soreness in the joints which seems to be increasing"); August 2010 Statement in Support of Claim (VA Form 21-4138) (noting that he developed symptoms of rheumatoid arthritis in 1991 after his return from service in the Gulf War);  August 2011 Notice of Disagreement ("I began having problems with joint pain and swelling after my return from the Persian Gulf."); April 2016 Board Hearing Transcript (testifying that he initially experienced symptoms including pain, swelling, and stiffness in his joints in "the fall of 1991" following his return from service in the Persian Gulf).  

The Board notes that the Veteran is competent to report both what he has been told by medical professionals and also what occurred immediately following his active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting both the onset of his symptoms within months of his discharge and subsequent intermittent symptomatology, especially given that his lay assertions concerning this are confirmed by the statements and records submitted by his private treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Specifically, Dr. L.H. maintained that she saw the Veteran in 1991 for generalized aching, joint swelling, and a history of prior flu-like symptoms.  See August 1993 Letter from L.H., M.D.  See also December 1991 Progress Notes from L.H., M.D. (reflecting complaints of "generalized aching" and prior flu-like symptoms); December 1991 Treatment Note from L.H., M.D. (noting the Veteran's complaints of "diffuse aching" and noting "some swelling in his hand that could be leading to arthritis").  Dr. L.H. additionally stated that, at the time of the Veteran's visit in December 1991, she noted the "possibility of rheumatoid arthritis," based upon the Veteran's reported symptomatology.  See August 1993 Letter from L.H., M.D.  

Although this diagnostic impression was not confirmed until many years later, the definitive diagnosis of rheumatoid arthritis was based upon identical symptomatology to that which the Veteran reported in 1991 and in the years since.  See, e.g., December 2009 VA Rheumatology Note (reflecting that the Veteran's joint pain and swelling have "been going on since 1992" and reflecting a diagnostic impression of "Inflammatory Arthritis-differential includes Palindromic Rheumatism vs R[heumatoid ]A[rthritis] vs Spondyloarthropathy (with h[istory] of back pain, joint pain, and male gender)"); February 2010 VA Rheumatology Note (noting that the Veteran "has a history of R[heumatoid ]A[rthritis] diagnosed in 2009"); December 2010 Gulf War Guidelines Examination Report (noting a primary diagnosis of rheumatoid arthritis, based upon the Veteran's symptoms of joint pain, weakness, stiffness, lack of endurance, giving way, locking, effusion, and signs of inflammation, including swelling, heat, redness, and tenderness).  Additionally, in diagnosing rheumatoid arthritis, the December 2010 VA Gulf War examiner explicitly endorsed the Veteran's reported onset of rheumatoid arthritis symptoms, finding that the condition "began in 1991 and has been constant during the past several years."  See December 2010 Gulf War Guidelines Examination Report.

Accordingly, because there is medical evidence diagnosing rheumatoid arthritis during the pendency of the appeal, given the medical evidence confirming the onset of symptoms including joint pain, generalized aching, chronic fatigue, and stiff and swollen joints, within a year of his discharge from active service, considering the lay and medical evidence reflecting a continuity of this symptomatology from 1991 to the present, in light of the medical evidence of record relating that initial symptomatology to the Veteran's current rheumatoid arthritis, and in the absence of any evidence to the contrary, the Board finds that the Veteran's rheumatoid arthritis had its onset within one year of his separation from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  See also Walker, 708 F.3d at 1338 (reflecting that service connection may be awarded for a "chronic" condition, including arthritis, when a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition).  Moreover, considering the Veteran's reported symptomatology and resolving reasonable doubt in his favor, the Board additionally finds that the Veteran's rheumatoid arthritis was manifest to a compensable degree.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2015).  

Therefore, because the Veteran's rheumatoid arthritis manifested to a compensable degree within one year of service separation, service connection for rheumatoid arthritis as a chronic disease is established under the presumptive provisions of sections 3.303(b) and 3.307(a)(3) of the regulations, which do not require affirmative evidence of a nexus to service.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.


ORDER

New and material evidence having been received, the claim for service connection for rheumatoid arthritis is reopened.

Entitlement to service connection for rheumatoid arthritis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


